Clinton, J.
Both defendants are residents of Mississippi. Plaintiffs allege that they are creditors of Miss Kate O. Foster; that she had owned a plantation in Madison Parish which had been sold for taxes and bought by Miss Sinah Foster; that said sale is absolutely null and void, and they wish to revendicate the property and subject it to the payment of their debt; and they had a curator ad hoc for both defendants appointed. Held : That such a suit is not a proceeding in rem and, therefore, defendants could not be brought into court without a seizure of their property. 2. An. 860; 6 An. 27; 9 An. 239; Pennoyer vs. Neff, 95 U. S. 734. In this case, quxre: Whether one curator ad hoc can be appointed for two absent defedants whose interests may conflict? Also, quaere: Is a petitory action an action in rem in the sense used bv the United States Supreme Court in Pennoyer vs. Neff?